 


109 HCON 134 IH: Expressing the sense of Congress that the United States should play a leading role in the drafting and adoption of a thematic United Nations convention that affirms the human rights and dignity of persons with disabilities, and for other purposes.
U.S. House of Representatives
2005-04-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. CON. RES. 134 
IN THE HOUSE OF REPRESENTATIVES 
 
April 19, 2005 
Mr. Lantos (for himself, Mr. Hyde, Mr. Langevin, and Mr. Smith of New Jersey) submitted the following concurrent resolution; which was referred to the Committee on International Relations
 
CONCURRENT RESOLUTION 
Expressing the sense of Congress that the United States should play a leading role in the drafting and adoption of a thematic United Nations convention that affirms the human rights and dignity of persons with disabilities, and for other purposes. 
  
Whereas all people are endowed with an inestimable dignity, which is based on autonomy and self-determination, and which requires that every person be placed at the center of all decisions affecting such person, and the inherent equality of all people and the ethical requirement of every society to honor and sustain the freedom of any individual with appropriate communal support; 
Whereas more than 600,000,000 people have a disability; 
Whereas more than two-thirds of all persons with disabilities live in developing countries, and only 2 percent of children with disabilities in the developing world receive any education or rehabilitation; 
Whereas during the last 2 decades, a substantial shift has occurred globally in governmental and nongovernmental institutions from an approach of charity toward persons with disabilities to the recognition of the inherent universal human rights of persons with disabilities; 
Whereas the United Nations has authoritatively endorsed and helped to advance progress toward realizing the human rights of persons with disabilities, as exemplified by the United Nations Standard Rules on the Equalization of Opportunities for Persons with Disabilities (adopted by the United Nations General Assembly in Resolution 48/96 of December 20, 1993), which are monitored by a United Nations Special Rapporteur; 
Whereas because of the slow and uneven progress of ensuring that persons with disabilities enjoy their universal human rights in law and in practice, every society and the international community remain challenged to identify and implement the processes which best protect the dignity of persons with disabilities and which fully implement their inherent human rights; 
Whereas in his second inaugural address, President George W. Bush stated that: “From the day of our Founding, we have proclaimed that every man and woman on this earth has rights, and dignity, and matchless value, because they bear the image of the Maker of Heaven and earth. Across the generations we have proclaimed the imperative of self-government, because no one is fit to be a master, and no one deserves to be a slave. [. . .] So it is the policy of the United States to seek and support the growth of democratic movements and institutions in every nation and culture, with the ultimate goal of ending tyranny in our world.”; 
Whereas the protection of human rights, self-determination, and full and equal participation in democratic processes and the encouragement of free and fair global economic development have long been the cornerstones of the foreign policy of the United States; 
Whereas with the strong commitment and leadership of the United States and the vast domestic experience of the United States in the advancement of disability rights, the world community can benefit from United States participation in the drafting of a proposed United Nations convention that affirms the human rights and dignity of persons with disabilities; and  
Whereas, accordingly, the United Nations General Assembly in November 2001, adopted an historic resolution to establish an ad hoc committee open to all United Nations member nations to consider proposals for a comprehensive and integral treaty to protect and promote the rights and dignity of persons with disabilities: Now, therefore, be it 
 
That it is the sense of Congress that— 
(1)the United States should play a leading role in the drafting and adoption of a thematic United Nations convention that affirms the human rights and dignity of persons with disabilities, and that— 
(A)is consistent with the spirit of the American with Disabilities Act of 1990, the United States Constitution, and other rights enjoyed by United States citizens with disabilities; 
(B)promotes inclusion, independence, political enfranchisement, and economic self-sufficiency of persons with disabilities as foundational requirements for any free and just society; and 
(C)provides protections that are at least as strong as the rights that are now recognized under international human rights law for other vulnerable populations; and 
(2)the President should instruct the Secretary of State to send to the United Nations Ad Hoc Committee meetings a United States delegation that includes individuals with disabilities who are recognized leaders in the United States disability rights movement. 
 
